Title: From John Adams to Francis Henderson, 11 January 1822
From: Adams, John
To: Henderson, Francis



Sir,
Quincy Jany. 11th: 1822

I have recd. your letter from Newport of the 3d. of this month Unable to examine it myself on account of the failure of my eye sight I have had the letter with the documents read to me, and I wish it were in my power to be of any service to you in supporting your claim. To the great merit of Colo. Laurens the father, as a member and President of Congress, and as a Negotiator of the Treaty of Peace I can and do most cheerfully and cordially attest. Of Colo. Laurens’s son I can say nothing of my own knowledge having never had the pleasure of any acquaintance with him. When he was special minister to France I was in Holland and know nothing of his negotiations there but by report; by all that I have ever heard his conduct there was mark’d by great spirit, independence activity, diligence, and success, and I have no hesitation expressing my opinion that both the father and the son, are fully entitled to as ample an allowance for necessary expenses and contingencies as any of our foreign ministers have ever received—It should be remembered that in those times no allowance was made for an outfit—It would be improper in me to give any opinion of the construction of resolutions of congress when the present Congress are much more capable than I am in discerning their meaning. I am Sir with the best wishes for the success of your claim, and with great regard your obt. sert.
John Adams